Citation Nr: 1136922	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1984 until October 1987; from October 1991 until September 1992; and from October 1992 until February 1993.  The Veteran also had significant service with the Army Reserves during which he had one period of extended active duty for training (ACDUTRA) from April 1991 until June 1991, and several periods of Active Duty for Special Work (ADSW).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005 and August 2006 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes the issue was previously characterized as including the threshold issue of determining whether new and material evidence had been submitted to reopen the claim.  However, a review of the record reflects that additional relevant treatment records were received within one year of the September 2005 rating decision which initially denied the claim.  See 38 C.F.R. § 3.156(b).  More significantly, the record reflects that the RO received records from the National Personnel Records Center (NPRC) from Letterman Army Hospital in May 2006.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received Army Hospital records relate to in-service symptoms which may be relevant to the Veteran's claimed HIV.  Therefore, 38 C.F.R. § 3.156(c) applies and, as such, the Board will consider the claim of entitlement to service connection for HIV on a de novo basis.

The Veteran submitted additional evidence consisting of a timeline suggested by a VA physician and an article concerning the pathophysiology of the claimed condition at the February 2011 Board hearing.  The Veteran also submitted a written waiver of review of that evidence by the agency of original jurisdiction and, therefore, referral to the RO of evidence received directly by the Board is not required.  See 38 C.F.R. § 20.1304.  

Finally, a review of the record reflects the appeal initially included a claim for an increased evaluation for residuals of a pilonidal abscess.  On the January 2010 Substantive Appeal, the Veteran indicated he sought an increased 10 percent evaluation for this disability.  A subsequent March 2010 rating decision granted the increased 10 percent evaluation sought by the Veteran.  This rating decision informed the Veteran that the action was considered a full grant of the benefits and the appeal for an increased evaluation for residuals of a pilonidal abscess was withdrawn.  Because the Veteran has not filed a notice of disagreement pertaining to this March 2010 rating determination, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal after an Statement of the Case is issued by VA).


FINDING OF FACT

The evidence of record demonstrates that HIV likely manifested during the Veteran's active service.




CONCLUSION OF LAW

Service connection is warranted for HIV.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the decision below, the Board grants service connection for HIV.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  However, given the entirely favorable nature of the decision being rendered, further development under the VCAA or other law is not required.  

The Merits of the Claim

The Veteran seeks service connection for HIV.  As an initial matter, this is a case where some of the service treatment records are unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  

Generally, to prove service connection, the record must contain:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Under section 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Application of Law to Facts

In his initial claim, the Veteran reported he was on Individual Ready Reserve (IRR) status and attended active duty Advanced Noncommissioned Officer courses (ANCOC) at the Utah Military Academy from February 1993 until August 1996.  The Veteran further contends that HIV was diagnosed while he served on a period of Active Duty for Special Work (ADSW), which should be considered to be active duty.  The Veteran explained in a June 2010 declaration that he was "on active duty in a discontinuous fashion, because [his] officers and administrative superiors needed [his] expertise, but wanted to technically appear to be adhering to the downsizing orders in effect the [sic] time."  In essence, the Veteran contends he was serving on active duty at the time of his diagnosis in April 1993.  Alternatively, he contends that although he was not diagnosed until 1993, the onset of the disease was much earlier and during a period of active duty.  

In the present case, the private and VA outpatient treatment records clearly document a current diagnosis of HIV.  As noted above, the Veteran contends that he was serving on ADSW at the time of his diagnosis.  In support of this theory the Veteran submitted a Question and Answer page concerning ADSW which reflects that periods of ADSW longer than 180 days should be considered active duty.  Indeed, VA's Adjudication Procedure Manual suggests that further development needs to be undertaken for periods of ADSW as such service may be characterized as active duty depending upon the duties performed.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.ii, Note.

The Veteran in this case had active duty from 1984 until 1987 and subsequent service with a Reserve unit during which he was reactivated for several periods of active duty.  He had a clear period of ACDUTRA from April 1991 until June 1991, and two subsequent periods of active duty from October 1991 until September 1992, and from October 1992 until February 1993.  The service department issued official Form DD214s for each of these periods of service.  Orders and certificates of performance confirm periods of ADSW for 28 days in May 1993; 29 days in November 1993; 28 days in December 1993 and 28 days in January 1994.  Additionally, the file includes an order for 18 days of duty in September 1993 and 14 days of duty in January 1995.  The Veteran submitted a Certificate of Achievement commending his service during "the periods 5 October 1992 thru 19 February 1994 and 7 thru 24 September 1993."  The characterization of the Veteran's service during these periods, however, is not made clear in this Certificate.  

As the record indicates the Veteran performed some kind of duty in April 1993, the Board has considered whether further development should be undertaken to confirm the characterization of the Veteran's service at that time.  However, in this case, the Board is able to grant the benefit sought under another theory of entitlement and, therefore, remanding the claim at this time would only result in the further and unnecessary delay of adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Service treatment records reflect the Veteran was treated for a rash of the inguinal region in October 1986.  A subsequent October 1986 record concluded with an assessment of "dermatitis, testicular and inguinal region etio. ?"  In October 1987 the Veteran was treated for buttock pain, fever and chills.  Laboratory findings at that time indicated a platelet count of 255(x 103) and white blood cell count of 11.7(x 103).  The diagnosis was pilondial abscess.  A November 1986 dermatology clinic record noted the Veteran was seen for follow up treatment for cellulitis of the left thigh area.  Laboratory findings in November 1986 reflected a white blood cell count of 11.3, a platelet count of 239 and lymph percentage of 17.  In March 1987, the Veteran was treated for a flu-like illness with symptoms of head cold, hoarse voice and cough.  The records reflect that the Veteran took an HIV test in May 1989, but the results of this test were not provided.  A June 1990 record indicates the Veteran tested negative for HIV.  Blood work in June 1991 reflected a white blood cell count of 5.5 and a lymphocyte count of 2.3, both of which were within the expected range.  However, there was an abnormal low mean platelet level of 7.3 at that time.  A June 1991 report of medical history includes the Veteran's report of being in "excellent health," and the physician noted that the Veteran "denies signs or symptoms of systemic illness."  A June 1991 record alternatively noted that the Veteran requested HIV counseling and education.  An undated laboratory report noted a white blood count (x 103) of 5.5 and a platelet count (x 103) of 247.  

As noted above, some of the Veteran's service treatment records are unavailable, including records from 1992 to 1993.  The Veteran, however, provided testimony concerning his symptoms during that period at the February 2011 Board hearing.  The Veteran explained he first started noticing changes during his active duty in 1991 and reported to sick call for symptoms around that time.  In 1993, he began initiating testing for HIV on his own.  He indicated he did not share the results of the anonymous testing with the Army because of the stigma of AIDS.  The Veteran's representative argues that the mean platelet count was first lower than normal while the Veteran was at Letterman in June 1991, and that this finding could clearly indicate the onset of HIV.  The representative and Veteran also assert that the large purple lesions, another possible marker for HIV, first appeared during the Veteran's duty while in the Presidio in San Francisco.  The representative notes that blood work during service illustrated the Veteran's T-cells were declining.  The representative argues the symptoms of malaise, fatigue, fever and chills date back to October 1987.  The Veteran similarly asserts that, although his diagnosis of HIV was provided in 1993, the condition likely began prior to the date.  

Given the above evidence, including the Veteran's competent and credible testimony, the Board finds the Veteran had some symptoms, such as a rash, lesions, and fatigue, during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Furthermore, service treatment records confirm that the overall white blood cell count decreased from 11.7 in October 1987 to 5.5 in June 1991 and the platelet count also decreased and was noted to be abnormally low in June 1991.  See Dorland's Illustrated Medical Dictionary 321, 1021 (30th ed. 2003) (defining T-cells, or helper cells as "differentiated T lymphocytes whose cooperation is required for the production of antibody against most (T-dependent) antigens" and noting that lymphocytes are one of the components of leukocytes, or white blood cells.)

The remaining element is competent evidence of a nexus between the current HIV diagnosis and the symptoms noted in service.  Such nexus may be proven by continuity of symptomatology. 38 C.F.R. § 3.303.  The Veteran's testimony and statements throughout the appeal reflect that he first noticed symptoms in 1991.  He contends that because of the symptoms he eventually was tested and diagnosed with HIV by a free clinic in St. Louis in April 1993, approximately 2 months after being discharged from a confirmed period of active service.  Although the actual April 1993 diagnosis is not of record, the Board finds the Veteran competent to report a diagnosis rendered by a free clinic in April 1993. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is reporting a contemporaneous medical diagnosis).  

Furthermore, the Board finds the Veteran's report of this diagnosis to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Significantly, the Veteran has been consistent in reporting this history throughout this appeal and even in reporting the diagnosis to his treating VA physicians.  In fact, the Veteran reported this same history of being diagnosed in April 1993 to medical professionals in 1993.  See October 1993 notation from St. Louis Connect Care noting "HIV + 4/28/93."  As such, the Veteran's statements are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, lay statements from M.R.M. and J.M. relate that the Veteran informed them that he received a HIV positive diagnosis in April 1993.  The lay statements are further credible as a contemporaneous October 1993 medical record notes that only 3 of the Veteran's friends, including M.R.M. and J.M, knew about the diagnosis.  Finally, the record includes a page from the Veteran's calendar which was maintained in 1993 that includes a notation of "AIDS testing" on April 20th.  Accordingly, the Board finds that the Veteran was diagnosed with HIV in April 1993, just 2 months after being discharged from a period of active duty service in February 1993.  

Finally, a medical professional has opined that the diagnosed HIV would have been present during service.  In November 2005, a VA physician reviewed the records, considered the Veteran's reported history and examined the Veteran.  The physician concluded that the Veteran had a longstanding HIV infection with marked improvement in lymphocyte subsets.  The physician related that based on 35 years of working with Veterans, it was inconceivable that an active duty serviceman, as the Veteran was during October through November 1993, would have stated he was HIV positive if he was not.  In addition, the HIV status was documented by laboratory tests performed at a private facility in December 1994, less than 11 months after completion of active military service in January 1994.  The physician concluded that HIV manifesting less than a year after ending active duty was certainly present during active duty.  Although the dates of service referred to by the physician are different than those relied upon by the Board, the underlying opinion remains the same.  Specifically, a diagnosis of HIV less than a year from discharge would have had its onset much earlier.  It can therefore be inferred that a diagnosis two months after service would have manifested during the earlier period of active service.

In sum, the Veteran has provided competent and credible testimony of symptoms of HIV during service and a diagnosis of HIV in April 1993, just 2 months after his discharge from a period of active service.  Furthermore, there is a November 2005 VA record which indicates that the Veteran would have certainly had symptoms during active duty prior to the official diagnosis.  In other words, the Veteran has presented evidence of symptoms manifesting in service which continued and were subsequently linked to a diagnosed condition.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As there is evidence of continuity of symptomatolgoy, service connection is warranted and the appeal is allowed.  


ORDER

Service connection for an HIV-related illness is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


